department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep i uniform issue list legend s ohh ts taxpayer a city e county f state g company 8s company t ‘bank u hurricane v tra x amount amount amount amount dear i this is in response to the extension of the 60-day rollover period found in sec_408 of the internal_revenue_code code applicable to individual_retirement_accounts ‘iras’ your request is based on the following facts and representations letter in which you request an taxpayer a is a resident of city e county f state g on or about date taxpayer a was forced to evacuate his residence due to the impending arrival of hurricane v which struck taxpayer a’s residence on date the next day date taxpayer a reported the damage done to his residence to company t which had issued his home owner's insurance_policy a few days later company t provided taxpayer a with an insurance advance totaling amount approximately three months later on or about date taxpayer a withdrew amount from his ira x held with company s in order to cover expenses pending receipt of additional insurance amounts from company t approximately eight days later on or about date taxpayer a received a check in the amount of amount from company t however the check was made out to both taxpayer a and bank u which held the mortgage on his house taxpayer a immediately endorsed the check and forwarded it to bank u on or about date taxpayer a received amount from bank u to cover the costs of repair work being done on his residence having entered into an arrangement with the contractor that was performing the repair work taxpayer a was able to hold out amount from amount in order to replace amount back into his ira x taxpayer a immediately attempted to roll over amount into his ira x but was advised by company s that it could not accomplish the rollover because the day rollover period of code sec_408 had expired based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement found in sec_408 of the internal_revenue_code code with respect to the distribution of amount from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is ii paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that the failure of taxpayer a to make a rollover_contribution to an ira within days of receiving amount from ira x was due to bank u’s failure to pay the insurance proceeds to taxpayer a in a timely manner taxpayer a received a check representing insurance proceeds sufficient to effectuate the essential repairs to his home and his intended rollover within eight days of the date he withdrew amount from his ira x but the check was made out to both taxpayer a and bank u in spite of taxpayer a's taking immediate steps to have the proceeds of the check made payable to him individually he did not receive said proceeds from bank u until date which was days after the 60-day rollover period had expired therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount no greater than amount except as noted below to another ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of amounts required to be distributed pursuant to code sec_401 applicable to an ira under code sec_408 if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling nee fax please address any correspondence to se t ep ra t3 mee shone-not a toll-free number please contact sincerely yours bon fom rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
